      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 1 of 38



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN


 ZACHARY MORGAN on behalf of                      Court File No.: 3:19-cv-00027 (SLC)
 himself and all others similarly situated,

                           Plaintiff,          DEFENDANT’S MEMORANDUM
                                                 OF LAW IN OPPOSITION TO
 v.                                              PLAINTIFF’S MOTION FOR
                                               CONDITIONAL CERTIFICATION
 CRUSH CITY CONSTRUCTION, LLC                     AND AUTHORIZATION OF
 879 U.S. Highway 63                               NOTICE TO SIMILARLY-
 Baldwin, Wisconsin 54002,                     SITUATED PERSONS PURSUANT
                                                     TO 29 U.S.C. § 216(B)
                           Defendant.


                                 I.     INTRODUCTION

       Defendant Crush City Construction, LLC (“Crush City”) respectfully submits this

Memorandum of Law in Opposition to Plaintiff’s Motion for Conditional Certification and

Authorization of Notice to Similarly-Situated Persons Pursuant to 29 U.S.C. § 216(b) [ECF

19] (“Motion”).

       Plaintiff Zachary Morgan (“Morgan”) is a convicted felon who commenced this

case while serving his period of incarceration for a felony burglary conviction for which

he received an 8-year prison sentence. Many of the commutes he seeks compensation for

in this lawsuit were from or to jail, which clearly make the circumstances of his

employment unique and not suitable to class representation. Moreover, his claim itself is

not supported by the law, and therefore, not suited for conditional certification. Crush

City’s policies were consistent with the requirements of the FLSA and Morgan’s claims

are without merit.
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 2 of 38



                             II.   STATEMENT OF FACTS

A.    PROCEDURAL HISTORY.

      On January 21, 2019, Plaintiff filed the Amended Complaint alleging Crush City

failed to compensate workers for travel time, and failed to include non-discretionary

compensation in employees’ regular rates of pay for overtime calculation purposes.

      Plaintiff originally defined the putative classes as:

      FLSA Collective (Travel Time): All hourly-paid, non-exempt employees in
      the positions of Laborer, Technician, Foreman, and Crew Leader who are or
      have been employed by Defendants within three (3) years immediately prior
      to the filing of the Complaint, (ECF No. 1), and this Amended Complaint,
      and who have not been compensated for all hours worked in excess of forty
      (40) hours in a workweek as a result of Defendants’ failure to compensate
      said employees for compensable travel time during the work day.

      FLSA Collective (Non-Discretionary Compensation): All hourly-paid, non-
      exempt employees in the positions of Laborer, Technician, Foreman, and
      Crew Leader who are or have been employed by Defendants within three (3)
      years immediately prior to the filing of the Complaint, (ECF No. I), and this
      Amended Complaint, and who received non-discretionary forms of
      compensation in addition to regular wages that were not included in their
      regular rates of pay for overtime calculation purposes.

[ECF 4, p.21 ¶ 85].

      The parties stipulated to the dismissal of Lindus Construction, Inc. as a

defendant. [ECF No. 18.]. Lindus Construction, Inc. was dismissed from this matter on

July 18, 2019. [ECF No. 33].

      The parties have taken five (5) depositions, and exchanged almost two thousand

pages of documents.




                                             2
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 3 of 38



       1.     The Scope of the Plaintiff’s Motion Filed in July 2019.

       On July 14, 2019, Plaintiff filed the Motion asking the Court to conditionally certify

the following putative class:

       Travel Time Collective: All hourly-paid, non-exempt Technician Employees
       in such positions as Laborer, Technician, Foreman, and Crew Leader who
       were employed by Defendant within the three (3) years prior to this action’s
       filing who have not been compensated for all hours worked in excess of forty
       (40) hours in a workweek as a result of Defendant’s failure to compensate
       said employees for compensable travel time during the workday.

       Non-Discretionary Compensation Collective: All hourly-paid, non-exempt
       Technician Employees in such positions as Laborer, Technician, Foreman,
       and Crew Leader who were employed by Defendant within the three (3) years
       prior to this action’s filing who have not been compensated for all hours
       worked in excess of forty (40) hours in a workweek at the proper, correct,
       and/or lawful overtime rate of pay as a result of Defendant’s failure to include
       all non-discretionary forms of compensation, such as performance bonuses,
       in said employees’ regular rates of pay for overtime calculation purposes.

B.     CRUSH CITY CONSTRUCTION.

       Crush City is a family-owned construction company headquartered in Baldwin,

Wisconsin that provides construction, remodeling, siding, roofing, decking, and gutter

services in Minnesota and Wisconsin. [ECF No. 27, Deposition of Jill Larson (“Larson

Dep.”) 49:14–17].     Crush City has six construction departments where it employs

technician servicers and laborers and foremen: Roofing, LeafGuard Gutters, Decking,

Addition and Remodel, Siding, and Windows and Doors. (Larson Dep. 35:14–21, 39:7–

25). The Roofing Department consists of mostly independent subcontractors, but there is

one metal roofing crew with two workers. (Larson Dep. 77:24–78:4). The LeafGuard

Gutter Department has nine (9) or ten (10) two-man crews. (Larson Dep. 48:1–4). The

Decking Department has four (4) two-man crews (Larson Dep. 48:3–4). The Additions


                                              3
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 4 of 38



and Remodels Department consists of two (2) two-man crews. (Larson Dep. 48:11–14).

The Siding Department has three (3) four-man crews. (Larson Dep. 78:14–15). The

Siding Department has sub-departments: Siding and Tear-off. (Larson Dep. 110:11;

Morgan Dep. 67:16–21). The Windows and Doors Department has five (5) two-man

crews. (Larson Dep. 48:5–6). Each department has a different manager. (Larson Dep.

50:6–10). Each crew has a foreman, also known as a crew leader. (Larson Dep. 38:2–3).

       Crush City utilizes Salesforce software for employee timekeeping and

communication of work assignments.        (Larson Dep. 62:5–7, 80:23–25).        Salesforce

enables technicians to see their job assignments and to record their work hours remotely.

(Larson Dep. 80:7–10, 19–21). The LeafGuard Gutter Department and the Windows and

Doors Department are paid on a piecework system. (Larson Dep. 72:3–23). The other

construction departments are paid by the hour.

       Crush City’s vendors deliver most construction materials to its job sites. (Larson

Dep. 80:8–10). Accordingly, it is not customary for technicians and crew leaders to report

to the shop daily. (Larson Dep. 80:19–21). However, each department has a weekly

meeting at the Baldwin, Wisconsin shop, typically on Monday. (Laron Dep. 100:8–16;

101:8–13). There is an all-company meeting on the second Wednesday of every month.

(Larson Dep. 101:17-19).       Employees are paid for attending those meetings and

subsequent travel time to the job site regardless of whether driving or riding. (Larson Dep.

102:22-103:4, 105:22-26, 130:22-131:15).

       Crush City provides technicians the opportunity to use company vehicles for

transportation to job sites. (Larson Dep. 76:13–15). Crush City then pays for gasoline and


                                             4
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 5 of 38



maintenance of company vehicles. (Larson Dep. 82:16–19). Crush City’s insurance

company determines what employees may be entrusted with a vehicle. (Larson Dep. 76:9–

12). Each department has various company vehicles assigned to it. For instance, the

Roofing Department has one vehicle. (Larson Dep. 77:24–78:9). The Siding Department

has six vehicles. (Larson Dep. 78:23–25). Typically, the crew leader is assigned the

company vehicle. (Larson Dep. 79:8–9). The technicians who do not have a company

vehicle can either meet up with whoever is driving the company vehicle (at a shop or a

ride share location) or they can drive their own vehicle to the job site. (Larson Dep. 79:1–

5).

       Every employee receives a copy of Crush City’s vehicle policy/agreement, and

Crush City’s written drive-time policy. (Larson Dep. 84:22–23, 96:25–96:4). Department

managers have the responsibility of discussing the drive time policy with their employees.

(Larson Dep. 95:15–19). The policy specifically allows employees, both drivers and

riders, to claim paid drive time on their time cards if they attend a scheduled meeting at

the shop and then travel to a jobsite. (Larson Dep. 88:23–25) [Doc. 23-8]. Employees

may also claim drive time on their time cards if they report to the shop and load or unload

materials from the company vehicle. (Larson Dep. 89:23–90:2). Technicians are allowed

to claim drive time if they pull a trailer to a job site, but this mostly occurs in the Window

and Door Department, because they must transport windows that are sprayed at the shop.

(Larson Dep. 102:8–17). If technicians in another department pick up materials or receive

instruction in the shop before travelling to the job site, then those employees are allowed

to claim drive time to the job site. (Larson Dep. 103:5–104:6). However, Crush City


                                              5
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 6 of 38



typically tries to limit instruction-giving to one technician that can then communicate that

instruction to the rest of the crew at the job site. (Larson Dep. 103:11–13). If more than

one technician had to receive the same instructions, or if took two people to load a vehicle,

then both technicians can claim drive time from the shop to the job site. (Larson Dep.

103:15–21).

       Technicians are responsible for entering their own time into Salesforce, and they

record their shop time, unpaid meal breaks, and drive time separately. (Larson Dep. 67:12–

14, 67:21–68:5, 70:3–8, 106:14–18). While managers do review technicians’ time entries,

there is no way for Crush City to determine who drove to a work site that day unless an

employee included drive time on their time card. (Larson Dep. 106:1–18, 111:19–21,

115:12–13).

       Crush City offers various bonuses that vary from department to department.

(Larson Dep. 72:1–5). Managers develop the bonus systems for each department along

with Crush City owner, Adam Lindus. (Larson Dep. 73:14–16).

C.    PLAINTIFF’S BACKGROUND.

      Morgan has been convicted of so many crimes he could not even remember all of

the convictions at his deposition. [ECF No. 24 Deposition of Zachary Morgan (“Morgan

Dep.”) 16:4–16]. Particularly notable for the purposes of this motion, Morgan admitted

that he had been convicted of witness intimidation. (Morgan Dep. 16:13).          The other

conviction particularly relevant to the present motion is Morgan’s conviction for burglary

and theft. (Morgan Dep. 17:7–8). As a result of that conviction Morgan was sentenced to

eight (8) years of prison with seven withheld. (Morgan Dep. 18:13–14). He served two


                                             6
       Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 7 of 38



and one-half (2.5) months in jail, followed by 9.5 months of house arrest and then is on

probation for five years. (Morgan Dep. 18:13–20:20). If he violates probation, he will

have to serve the entire remaining seven-year prison term. (Morgan Dep. 18:14–15).

       Morgan was still under house arrest for felony theft when he commenced this case.

That period of confinement ended on June 1, 2019, just before the present motion was

brought (Morgan Dep. 18:20–24). He is currently on probation for felony theft. (Morgan

Dep. 18:13–24).

D.     MORGAN’S WORK HISTORY WITH CRUSH CITY.

       1.    Tear-Off Technician.

       Morgan’s employment with Crush City commenced on or about May 15, 2017.

(Morgan Dep. 75:10–14). He was hired as a siding tear-off technician. (Morgan Dep.

78:2–4). After a two-week training period Morgan was assigned to a siding tear off crew.

(Morgan Dep. 79:25–80:3). He stayed in that role for between 90 to 100 days. (Morgan

Dep. 80:9–15). During that 90 to 100 day period he may have driven a few times, but

generally did not drive. (Morgan Dep. 82:3–6). His work involved reporting to individual

house worksites, tearing the siding off, wrapping the home, repairing any rotten wood and

scraping the caulking off the windows.      (Morgan Dep. 82:18–83:5).      According to

Morgan’s testimony, he would travel to the Crush City shop each day for work. (Morgan

Dep. 87:23–88:2). He does not remember during that period when he would enter the start

of his day for purposes of his time card. (Morgan Dep. 91:18–20; 92:14–17). Likewise,

he did not recall when he would end his workday on his time card. (Morgan Dep. 92:20–

25).


                                           7
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 8 of 38



      2.     Tear-Off Crew Leader (Before Driving Son to work and Before
             Incarceration).

      After the end of the 100-day period Morgan was promoted to the position of Tear-

Off Crew Leader. (Morgan Dep. 95:8–12). In his new role he received a company van.

(Id.). He was allowed to take the company van home at night. (Morgan Dep. 95:13–14).

This occurred approximately in August, 2017. (Morgan Dep. 94:20–95:12). During that

period from August, 2017 until June 1, 2018 when he was serving his one-year sentence,

he would do 95% of the driving for his crew. (Morgan Dep. 99:12–15). Morgan concedes

that he would be paid for drive time when he “picked up materials from the shop or if I

was bringing trash or materials home from the job site at the end of the day or if I was

doing service calls, which didn’t happen very much at all.” (Morgan Dep. 100:14–20).

While Morgan could not remember how often those things occurred, he confirmed that he

believes he was paid for drive time under those circumstances. (Morgan Dep. 101:7–12).

Morgan further confirmed he had no idea how many times he was paid for drive time.

(Morgan Dep. 102:6–7).

      Sometimes Morgan would drive to the shop at the start of the workday and

sometimes he would pick people up at their homes or sometimes he would pick them up at

commuter ride shares located on the interstate before going to the worksites. (Morgan Dep.

104:14–15). In responding to the question who arranged all of that, Morgan responded

“Supervisor and then us, our crew. I was told my first day of employment that I needed to

be at the shop or a ride share to hop in with my foreman or the van that we were taking.

Every other employee that I had mentioned had also been told that they need to be at the



                                            8
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 9 of 38



shop” or “a ride share.” (Morgan Dep. 104:18–105:1).         When pressed about what

determined where people were picked up, Morgan testified, “The job, people’s distance

from home, I guess.” (Morgan Dep. 106:4–5).

      3.     Tear Off Crew Leader (Driving own son to job sites).

      In June, 2017 Morgan’s son, Hunter Smith began his employment with Crush City.

[ECF No. 26, Deposition of Hunter Smith (“Smith Dep.”) 65:4–8]. He became part of

Morgan’s tear off crew in approximately August of 2017. (Smith Dep. 74:6–7; Declaration

of Martin Kappenman (“Kappenman Decl.”) ¶ 2, Ex. A). The two lived in the same home.

(Morgan Dep. 6:7–10). A portion of the drive time sought by Morgan in this suit is for

driving his own son to work from their shared home. (Morgan Dep. 112:10-23). Hunter

Smith and Morgan worked on the same crew while living together for the period of mid-

August, 2017 to January 26, 2018. (Smith Dep. 84:17–85:24).

      4.     Employment During Incarceration.

      Morgan began his term of imprisonment on June 1, 2018. (Morgan Dep. 97:23–

98:1). His confinement was transferred from the St. Croix County Jail to house arrest in

mid-August, 2018. (Morgan Dep. 55:17–18). He remained under house arrest for the

duration of his employment with Crush City. (Morgan Dep. 19:1–5).

      During the period of his incarceration at the St. Croix County Jail he was picked up

by co-workers. (Morgan 23:18–24:1). Morgan set this up himself—he asked Zach Iverson

and Mitchell Larson to pick him up. (Id.) The two co-workers would pick Morgan up at

jail in the Crush City vehicle. (Morgan Dep. 23:18–24:4). Morgan could not recall where

his coworkers would get the Crush City vehicle at the start of the day. (Morgan Dep.


                                           9
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 10 of 38



27:13–16). When asked to walk through a typical workday during that period, Morgan

responded as follows, “There’s many variables in that. I can’t give you - - everything is

different. Houses are different. The setup is different. There’s not a typical workday.”

(Morgan Dep. 32:3–7). He confirmed that this was true for all Crush City employees.

(Morgan Dep. 32:8–11). He testified that during the period of his incarceration, the co-

workers would generally have already picked up any necessary supplies before he was

picked up. (Morgan Dep. 32:25–33:4).

       In late July or August of 2019 there was a change and a new co-worker, Reid

Filiatreaux, was assigned to Morgan’s crew.        (Morgan Dep. 34:24–35:6).        Because

Filiatreaux did not have a valid driver’s license, at the end of the workday Morgan would

drive the Crush City vehicle to Filiatreaux’s house, then take Filiatreaux’s personal vehicle

to the jail for the night. (Morgan Dep. 36:10–15). The next morning Morgan would drive

Filatreaux’s personal vehicle from jail to Filatreaux’s home, where the two would then get

into the Crush City vehicle and travel to the job site. (Morgan Dep. 42:11–14). Morgan

was released from jail as a result of the death of his mother-in-law and his incarceration

was converted to house arrest. (Morgan Dep. 61:12–18). He took several weeks off from

work, then returned to Crush City. He quit Crush City on September 28, 2018 to take work

with another construction company. (Morgan Dep. 64:2-65:6; 140:7–9).

E.     HUNTER SMITH TESTIMONY.

       Smith began working for Crush City on June 27, 2017. (Smith Dep. 65:2–8;

Kappenman Decl. ¶ 2, Ex. A). Smith heard about the job from Morgan, who told Smith it




                                             10
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 11 of 38



was a good place to work. (Smith Dep. 17:19–21). Smith enjoyed his time working for

Crush City, and Crush City treated him well. (Smith Dep. 17:23–18:1).

          1. Decking Department.

       Smith started out in the Decking department. (Smith Dep. 20:8–11). He was in the

Decking department for just under two months. (Smith Dep. 20:8–9). No supervisor ever

instructed Smith how to get to work. (Smith Dep. 32:6–14). Smith did not have his own

vehicle at that time. (Smith Dep. 21:12–13). Morgan arranged for Smith to ride to the

shop with him. (Smith Dep. 21:2–12). They rode in Morgan’s personal vehicle to the

shop. Then Smith would ride to the decking job site with his foreman, Randy, and another

decking crew member. (Smith Dep. 20:8–23). The fourth decking crew member, Thomas,

would sometimes get picked up by the decking foreman at a ride share site, and sometimes

he would arrive at the shop and then ride with the crew to the job site. (Smith Dep. 23:21–

24:8). Smith was not sure why Thomas sometimes went to the shop and sometimes went

to a ride share location. (Smith Dep. 24:4–8).

       On the Decking crew, Smith worked building decks at residences. (Smith Dep.

24:21–23). At the end of the day the crew would pack up the job site, and then his foreman

would drop off Thomas at a ride share, and then drop Smith back off at the shop. (Smith

Dep. 25:22–26:3). Smith would just wait for Morgan at the shop. (Smith Dep. 26:2–3).

       Smith’s foreman in the Decking Department, Randy, instructed Smith to claim his

drive time when he was riding in the van. (Smith Dep. 50:16–51:10). He got paid for all

of the time he recorded for the month and a half he worked Decking. (Smith Dep. 51:19–

22). Smith then testified that there was a company meeting regarding drive time. (Smith


                                            11
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 12 of 38



Dep. 52:6–9). Smith testified they all “got yelled at” and then was told they could only

claim drive time unless he was hauling material to or from the shop. Otherwise, only the

driver could claim drive time. (Smith Dep. 50:15–22). Smith said he had “no clue what

was going on. I was just doing what I was told to do.” (Smith Dep. 52:4–5). When asked

what specifically was said at the meeting, he said, “I can’t remember . . . It was just brought

up that drivers could only claim the drive time, or something along those lines.” (Smith

Dep. 52:20–25). He could not recall any more detail from the meeting than that. (Smith

Dep. 53:1–3).

       2. Siding Department.

       At his request, Smith was transferred to the Siding Tear-Off Department in mid-

August, 2017. (Smith Dep. 76:11–14; Kappenman Decl. ¶ 2, Ex. A). Shortly after that,

Morgan was promoted to foreman, when he gained access to a Company van that he drove

from work to home, and also used to transport Smith to work. (Smith Dep. 21:7–16).

       Smith was under age twenty-one while working for Crush City. Because of his age,

he was only supposed to drive company vehicles in emergencies. (Smith Dep. 99:24–

100:3). Smith testified his Siding Tear-Off crew members often did not want to drive, so

Smith ended up driving, even though he knew he was not supposed to. (Smith Dep. 100:3–

25). Smith did not address this issue with his manager. (Id.). During most of the period

when Smith was working in Siding, there were two vans allotted to the 3-4 person tear-off

crew. (Smith Dep. 40:11–15). The crew just decided amongst themselves who would

drive each day. (Smith Dep. 39:15–16).




                                              12
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 13 of 38



       Smith testified that it was Morgan who informed him whether or not he had to go

to the shop in the morning, not a supervisor. (Smith Dep. 101:20–102:8). Smith testified

that Morgan was the one who told him how to enter his time, and whether or not to enter

drive time. (Smith Dep. 61:23–25). Smith never asked a Siding supervisor about how to

enter drive time and only relied on Morgan’s direction. (Smith Dep. 61:16–62:9). The

written drive time policy never changed while he worked for Crush City. (Smith Dep.

99:5–9). Smith rarely transported materials from the shop to job sites at the beginning of

the day, and rarely transported trash from job sites back to the shop at the end of the day.

(Smith Dep. 97:22–98:11). However, when he did transport material to or from the job

site, he did claim, and was paid for, drive time. (Smith Dep. 53:17–19).

       Smith testified he was told he could not claim drive time from the shop to the job

site after department or monthly meetings. (Smith Dep. 58:19–59:1). Morgan told Smith

he could not claim drive time after meetings at the shop. (Smith Dep. 59:2–3). Smith also

claims he heard the same thing from Ben Miller, “That only the driver can claim time and

only the driver can claim time if he was hauling materials or such and such like that.”

(Smith Dep. 59:5–8). He later testified he had heard a rumor that only a foreman could

claim drive time, but he could not recall anyone actually telling him that. (Smith Dep.

59:21–60:3). Smith also later clarified that he never actually talked to Ben Miller about

drive time. (Smith Dep. 63:3–4). Morgan would speak to Miller. (Smith Dep. 62:1–8).

       Smith testified that he does not want to sue Crush City. (Smith Dep. 91:7–12). He

does not know one way or the other whether Crush City owes him any money. (Smith

Dep. 92:2–5). Smith never claimed drive time on his time card for which he was not paid.


                                            13
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 14 of 38



(Smith Dep. 59:18–21). He does not have a dispute with Crush City regarding his payment.

(Smith Dep. 91:7–9). Smith did not provide any testimony regarding whether he received

nondiscretionary (or other) bonus payments.

      Smith also testified that while he did sign a declaration for this case, it contains

inaccuracies: Smith never talked directly to Mark, and he typically would not go to the

shop in the morning if they had gone to the shop the night before. (Smith Dep. 93:25–

95:12). Smith acknowledged that his signature on the declaration he filed with the court

looks completely different from his multiple signatures on his Crush City employment

documents. He explained this suspicious circumstance away by stating his signature has

now “completely changed”. (Smith Dep. 92:19–93:6).

      Crush City terminated Smith’s employment on January 26, 2018, for failure to call

or show up to work on January 25 or 26th. (Smith Dep. 84:21–85:24). Smith then found

work at Pember Companies. (Smith Dep. 71:11–13). He was fired from that job in May

2019. (Smith Dep. 71:16–19). He has not found new employment because he is awaiting

sentencing for one of two charges against him for fourth degree sexual assault, from which

he expects jail time. (Smith Dep. 8:8–11, 11:4–9, 71:23–72:3).

F.    RANDY PRESSLEY TESTIMONY.

      Randy Pressley (“Pressley”) worked for Crush City for three weeks. [ECF No. 25

Deposition of Randy Pressley (“Pressley Dep.”) 9:12–13]. He started on October 23, 2017

and Crush City terminated his employment on November 14, 2017. (Pressley Dep. 20:16–

21:8, 21:18–22:1). He worked in the Siding Tear-Off Crew with Morgan and Smith.

(Pressley Dep. 13:25–14:2, 15:21). Pressley would drive his personal vehicle to the shop


                                           14
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 15 of 38



everyday, and then drive a Lindus vehicle to the job site, where he met Morgan and Smith.

(Pressley Dep. 13:18–14:2). Ben Miller would text message Pressley address of the work

site, so he knew where to go. (Pressley Dep. 14:22–15:3). Pressley was not approved

through Crush City’s insurance, so he was not eligible to take the company vehicle home.

(Pressley Dep. 13:4–7). If he had been on the company’s insurance, he would have been

able to drive the company vehicle home, and then just go straight to the job site versus

picking up the company van from the shop. (Pressley Dep. 15:4–10).

       While working on the Siding Tear-Off Crew, Pressley rarely unloaded work

material from the company vehicle at the shop, and he testified that his signed Declaration

was inaccurate. (Pressley Dep. 27:2–22). They rarely hauled trash back from the job sites

because the trash would go in the dumpster at the job site. (Pressley Dep. 27:23–28:4).

       Pressley did not understand the Salesforce app used to enter his work time.

(Pressley Dep. 17:1–5). He had Ben Miller help him fill out his time. (Pressley Dep.

17:10–18). Pressley admits receiving the company Drive Time Policy. (Pressley Dep.

22:25–23:7). Ben Miller informed Pressley that he could only claim drive time on his time

card if he was hauling trash or materials. (Pressley Dep. 31:13–19).

       Pressley did not provide any testimony regarding whether he received

nondiscretionary (or other) bonus payments. His wages did not include bonus payments,

and he was not paid anything beyond an hourly wage. (Pressley Dep. 22:19–24). He does

not want to sue Crush City. (Pressley Dep. 19:15–20). He believes he only agreed to be a

witness. (Pressley Dep. 19:13–23, 29:13–24). Pressley does not believe Crush City




                                            15
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 16 of 38



shorted his paycheck. If anything, Pressley said he may have filled out his time card

incorrectly. (Pressley Dep. 19:24–20:9).

                               III.    LEGAL ANALYSIS

A.    CONDITIONAL CLASS CERTIFICATION SHOULD BE DENIED.

       Plaintiff asks the Court to conditionally certify two separate collectives:

       Travel Time Collective: All hourly-paid, non-exempt Technician Employees
       in such positions as Laborer, Technician, Foreman, and Crew Leader who
       were employed by Defendant within the three (3) years prior to this action’s
       filing who have not been compensated for all hours worked in excess of forty
       (40) hours in a workweek as a result of Defendant’s failure to compensate
       said employees for compensable travel time during the workday.

       Non-Discretionary Compensation Collective: All hourly-paid, non-exempt
       Technician Employees in such positions as Laborer, Technician, Foreman,
       and Crew Leader who were employed by Defendant within the three (3) years
       prior to this action’s filing who have not been compensated for all hours
       worked in excess of forty (40) hours in a workweek at the proper, correct,
       and/or lawful overtime rate of pay as a result of Defendant’s failure to include
       all non-discretionary forms of compensation, such as performance bonuses,
       in said employees’ regular rates of pay for overtime calculation purposes.

       Plaintiff fails to meet his evidentiary burden, is uniquely unqualified to serve as a

class representative and the Motion should be denied.

      1.      Conditional Class Certification Standard.

      The FLSA allows for collective actions to proceed in order for one or more

employees to recover “for and in behalf of himself . . . and other employees similarly

situated.” 29 U.S.C. § 216(b). Unlike in a “class action”, collective action “class”

members must opt-in to the litigation by giving their written consent. Id.; see also Austin

v. CUNA Mut. Ins. Co., 232 F.R.D. 601, 605 (W.D. Wis. 2006); compare Fed. R. Civ. P.

Rule 23. Since the FLSA requires the affirmative action of opting-in, the Court has


                                             16
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 17 of 38



discretion to authorize – and facilitate – the notice of the collective action to putative class

members. Hoffmann-La Roche, Inc. v. Sperling, 493 U.S. 165, 169 (1989); Austin, 601

F.R.D. at 605.

              a.      The Two-Stage Approach.

       Since the FLSA does not define “similarly situated,” courts generally apply a two-

stage approach to determine whether a collective action should be authorized and

facilitated. See, e.g., Adair v. Wis. Bell, Inc., No. 08-C-280, 2008 WL 4224360, at *3 (E.D.

Wis. Sept. 11, 2008); Austin, 232 F.R.D. at 605 (collecting cases applying the majority,

“two-step,” approach). During the first step, the court must determine whether the plaintiff

has demonstrated a “reasonable basis” for believing that she is similarly situated to

potential class members. Adair, 2008 WL 4224360, at *3. “Courts have held that plaintiffs

can meet their burden by making ‘a modest factual showing sufficient to demonstrate that

they and potential plaintiffs together were victims of a common policy or plan that violated

the law.’” Id. Then, typically upon a defense motion for decertification at the close of

discovery, the court proceeds to step two, at which point it must determine whether

plaintiffs who have opted in are, in fact, similarly situated. See Kelly v. Bluegreen Corp.,

256 F.R.D. 626, 629 (W.D. Wis. 2009); Kasten v. St. Gobain Performance Plastics

Corp., 2008 WL 2262076, *14 (W.D. Wis. June 2, 2008).

       The lenient interpretation standard, however, has sometimes been supplanted by a

more rigorous examination standard if there has been more extensive discovery allowed to

the plaintiff. Soto v. Wings ‘R US Romeoville, Inc., No. 15-CV-10127, 2016 WL 4701444,

at *6 (N.D. Ill. Sept. 8, 2016).      When a plaintiff seeks conditional certification of


                                              17
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 18 of 38



a FLSA class after significant discovery, the court can “collapse the two stages of the

analysis and deny certification outright.” Hawkins v. Alorica, Inc., 287 F.R.D. 431, 439

(S.D. Ind. 2012) (citing Purdham v. Fairfax Cnty. Pub. Schs., 629 F.Supp.2d 544, 547

(E.D. Va. 2009). At this in-between stage, when substantial discovery has taken place—

and where Defendant believes the parties here currently find themselves—an intermediate

level of scrutiny is applied. Hawkins, 287 F.R.D. at 431 (citing Scott v. NOW Courier,

Inc., No. 1:10-cv-971, 2012 WL 1072751, at *7–8 (S.D. Ind. Mar. 29, 2012).

       A court deciding whether to apply an intermediate level of scrutiny to a motion for

conditional certification after discovery has begun should consider factors that include the

“length of discovery, amount and kind of documents exchanged, number of depositions

taken, and the extent other factual material has been made part of the record,” as well as

whether the defendant has disclosed a list of employees who may qualify for the

prospective class. Miller v. ThedaCare Inc., No. 15-CV-506, 2016 WL 4532124, at *7

(E.D. Wis. Aug. 29, 2016); see also Freeman v. Total Sec. Mgmt.–Wis., LLC, No. 12-CV-

461, 2013 WL 4049542, at *4 (W.D. Wis. Aug. 9, 2013) (“An intermediate standard may

be appropriate when a court has expressly allowed ‘discovery on the issue of whether the

plaintiffs are similarly situated’ and the plaintiffs have been given access to a ‘list of other

. . . potential members of the proposed class.’” (alteration in original) (quoting Bunyan v.

Spectrum Brands, Inc., No. 07-CV-0089, 2008 WL 2959932, at *4 (S.D. Ill. July 31,

2008))).

       Under    this   intermediate    approach,    the   lenient standard of   step   one    is

somewhat more stringent to require the plaintiff to present evidence that potential plaintiffs


                                              18
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 19 of 38



are similarly situated both in being subject to an unlawful compensation plan and in their

job duties and circumstances. Kurgan v. Chiro One Wellness Ctrs. LLC, No. 10–cv–1899,

2014 WL 642092, at *3 (N.D. Ill. Feb. 19, 2014). As considerable discovery has already

taken place, Defendant urges the Court to use the intermediate approach to determine

whether Morgan is similarly situated to other potential class members. The parties have

taken five depositions, and the parties have exchanged almost two thousand documents.

             b.     Conditional Certification Is Not Automatic.

      Even with the lenient standard at the initial stage, conditional certification is not

automatic:

      The “modest factual showing” standard “is not a mere formality. Rather, it
      serves as an important and functional step in the certification process. Where
      the plaintiff has not made at least a modest factual showing that certification
      is appropriate, “[i]t would be a waste of the Court’s and litigants’ time and
      resources to notify a large and diverse class only to determine that the matter
      should not proceed as a collective action because the class members are not
      similarly situated.”

Adair, No. 08-C-280, 2008 WL 4224360, at *3–4. As argued below, what Plaintiff has

alleged is that at most, he misunderstood Defendant’s drive time policy, and that one low-

level supervisor of one of Defendant’s many departments may have been misinformed.

      2.     Morgan Is not a Proper Class Representative.

      The federal courts have repeatedly recognized that an individual’s criminal history

can render that person an inadequate class representative. See Sloane v. Gulf Interstate

Field Servs., Inc., 2017 WL 1105236 (M.D. Penn., Mar. 24, 2017). In Sloane the Court

recognized the long history of assessing the suitability of certification in light of the

plaintiff’s criminal record. Id. at 23 (acknowledging that “courts have looked to factors


                                            19
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 20 of 38



such as the representatives’ honesty, conscientiousness, and other affirmative personal

qualities.”). In Sloane the plaintiff was found unsuitable for class representation because

of a burglary charge that occurred during an alcoholic blackout, and a criminal mischief

conviction. (Id. at 23).   Those crimes in Sloane were less serious in nature and further

separated in time from the case then is present here with Morgan.

       Certification has been repeatedly denied in circumstances where the criminal

conduct of the plaintiff was similar or far less severe than the extensive serious criminal

record of Morgan, which by his own admission, included witness intimidation and felony

theft convictions.   See Weisman v. Darneille, 78 F.R.D. 669, 671 (S.D.N.Y. 1978)

(conviction at issue in rejection as class representative resulted in in no incarceration and

mere $5,000 fine); Kirkpatrick v. Ironwood Commc’ns, Inc., No. C05-1428JLR, 2006 WL

2381797 (W.D. Wash. Aug. 16, 2006) (representative held to be inadequate where he had

seven felony convictions and theft and fraud convictions); Davidson v. Citizens Gas &

Coke Utility, 239 F.R.D. 225, 228 (S.D. 2006) (felony burglary and theft convictions);

Maddox & Starbuck Ltd. v. British Airways, 97 F.R.D. 395, 396–97 (S.D.N.Y. 1983)

(unrelated criminal conviction resulted in lead plaintiff being ineligible to serve as class

representative).

       3.     Similarly Situated Analysis.

              a.     Legal Framework.

       The initial phase requires the plaintiff to produce “substantial allegations that the

putative class members were together the victims of a single decision, policy, or plan.”

Weninger v. Gen. Mills. Ops. LLC, 344 F.Supp.3d 1005, 1008 (E.D. Wis. 2018). The


                                             20
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 21 of 38



plaintiff must provide admissible evidence that the potential class members are sufficiently

similar that a collective action will facilitate efficient resolution of common questions and

common answers. Ruis v. Servo, Inc., No. 10-cv-394, 2011 WL 7138732, *4–10 (W.D.

Wis. June 9, 2011). To determine whether the plaintiff has met this initial burden, courts

rely on the complaint and affidavits submitted by both parties. Fosbinder-Bittorf v. SSM

Health Care of Wis., Inc., No. 11-CV-592-WMC, 2013 WL 3287634, at *4 (W.D. Wis.

Mar. 21, 2013). Conditional certification analysis does not require the court to make any

findings of fact, nor does the court need to make credibility determinations with respect to

the evidence presented. Goplin v. WeConnect, Inc., No. 17-cv-773-jdp, 2018 WL 6421064,

at *3 (W.D. Wis. Dec. 6, 2018). However, even assuming all of Plaintiff’s “facts” as true,

he cannot establish a colorable basis that he is “similarly situated” to other Technicians.

              b.      Plaintiff has Not Carried his Burden to Show that He was A
                      Victim of an Unlawful Policy or Practice to Deny Technicians
                      Payment for Drive Time.

       Plaintiff’s main allegation is that he and the putative class members—basically all

of Crush City’s hourly non-exempt employees from all departments—were required to

report to the shop both in the morning before going out to a job site, and after finishing

work at the job site. There is no evidence that Defendant required all of its technicians

across all departments to report to the shop both in the morning and after finishing at the

job site every day.

       Morgan has not carried his burden of making even “a modest factual showing . . .

that he and potential plaintiffs together were victims of a common policy or plan that

violated the law.” Kelly, 256 F.R.D. at 629–30. In fact, Morgan has not pointed to a single


                                             21
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 22 of 38



written company policy requiring technicians to report to the shop before and after working

at job sites, without recording drive time. Defendant provides a written copy of its actual

“Drive Time Policy” [Doc 23-8] to all new hires. (Morgan Dep. 181:20–182:4; Smith Dep.

61:3–10; Pressley Dep. 23:1–7). The Drive Time Policy details what is compensable drive

time, and does not require employees to report to the shop in the morning and afternoon.

[Doc 23-8]. In fact, it specifically mentions employees’ ability to drive right to the job site

without first going to the shop. (Id.) Larson also testified that although the Company does

provide vehicles as a benefit to certain foremen, not every employee receives a company

vehicle to use. (Larson Dep. 82:19–19). The crew members that do not receive a company

vehicle have the option to ride to job sites with the crew foreman in the company vehicle,

or they may drive to the job site themselves. (Larson Dep. 78:11–12). Crush City did not

require carpooling from the shop or picking up employees from ride share locations.

(Larson Dep. 79:1–5).

       There is no need for technicians to come to the shop daily. Materials are dropped

at the job site by Defendant’s vendor, and Salesforce enables technicians to see their job

assignments and to record their work hours remotely, without having to report to the shop.

(Larson Dep. 80:7–10, 19–21). Plaintiff’s memorandum mentions that Crush City’s

employee manual states encourages employees to use the designated parking lot. (Pl’s

Mem. at 6). This is not evidence that all technicians were required to report to the shop

every day. As mentioned above, there are all-company meetings and department meetings

at the shop, and the company likely prefers the employees to use the parking lot on those

occasions.


                                              22
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 23 of 38



       The only testimony that technicians had to report to the shop comes from Morgan’s

vague testimony that:

       A . . . I was told my first day of employment that I needed to be at the shop
       or a ride share to hop in with my foreman or the van that we were talking.
       [sic] Every other employee that I had mentioned had also been told that they
       need to be at the shop.

       Q. Or a ride share?

       A. Or a ride share, yeah.

(Morgan Dep. 104:18–104:1). When asked how it was determined whether he had to meet

at a shop or pick people up at a ride share, Morgan simply stated, “the job, people’s distance

from home, I guess.” (Morgan Dep. 106:4–5). Accordingly, employees did not have to

report to the shop every day, even taking Morgan’s own testimony as true.

       Smith testified that it was Morgan who informed him whether or not he had to go

to the shop in the morning, not a supervisor. (Smith Dep. 101:20–102:8). Morgan arranged

for Smith to ride to the shop with him. (Smith Dep. 21:2–12). No supervisor ever

instructed Smith how to get to work. (Smith Dep. 32:6–14). Although Smith worked in

the Decking Department at first, it was Morgan who arranged for Smith to meet his

Decking foreman at the shop. There is no evidence that Crush City required any other

department to meet at the shop every day.

       Contrary to Morgan’s testimony, Pressley testified that if he had been on the

company’s insurance, he would have been able to drive the company vehicle home right

from the job site, and then just go straight to the job site in the morning versus picking up

the company van from the shop. (Pressley Dep. 15:4–10). Siding Manager Ben Miller



                                             23
       Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 24 of 38



sent Pressley the job site address so he could just drive to the site. (Pressley Dep. 14:22–

24). Pressley would meet Morgan and Smith at the job sites. (Pressley Dep. 14:5–15).

Pressley never testified that he was required to go to the shop both before and after working

at the job site each day.

        There is no evidence of a company-wide policy that required employees to report to

the shop at the beginning and end of every work day. At most, there is evidence that one

supervisor in the Siding Department may have told Morgan he had to report to the shop or

a ride share if he wanted to ride in the company van. Miller was the one who mentioned

that Morgan could pick up Reid while Morgan was in jail. (Morgan Dep. 38:14–39:2).

However, there is no evidence that this was required. Crush City simply did not want a

company vehicle parked outside the jail every day.           A mere suggestion that one

incarcerated person and one person whose license was suspended work together to get to

work is not evidence of a company-wide policy to deprive employees of compensable drive

time by requiring everyone to report to the shop every day. The actions of one supervisor

are not enough to find that all the company technicians were victims of the same policy or

practice. See Hawkins v. Alorica, Inc., 287 F.R.D. 431, 440–441 (S.D. Ind. 2012) (denying

FLSA class certification because there was no evidence of a company-wide policy

requiring off-the-clock work—the evidence was that only certain supervisors required

employees to perform pre-and post-shift work.). There is no evidence of a companywide

policy that required employees to report to the shop at the beginning and end of every work

day.




                                             24
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 25 of 38



                 i.   Other Drive Time Allegations.

       Plaintiff’s memorandum points out that Smith failed to claim drive time from the

shop to the job site after a meeting one day, when Morgan did claim the drive time. (Pl’s

Mem. at 14). However, Smith testified that Morgan was the one who told him how to enter

his time, and whether or not to enter drive time. Smith never asked a supervisor about how

to enter drive time and only relied on Morgan’s direction. (Smith Dep. 61:16–62:9).

Additionally, the written drive time policy explicitly states that this is allowable drive time,

and Crush City’s Human Resources Manager testified that Smith should have claimed the

drive time if it was after a meeting. (Larson Dep. 131:1–15). Morgan clearly understood

that he was supposed to claim drive time, and Smith’s misunderstanding of the policy

appears to have come right from Morgan, and not Smith’s own discussions with managers.

       Morgan testified he was told not to record drive time by one Siding supervisor, Ben

Miller, and his failure to record drive time was based upon that supervisor, and discussions

in annual Siding department meetings, and not the written policy applicable to all Crush

City employees. (Morgan Dep. 102:21–103:7). However, it appears that Morgan is

complaining about carpooling from the shop to job sites, regardless of whether he loads

materials or receives instructions at the shop. (Morgan Dep. 103:17–104:6). This is

strange, because Morgan is the one that arranged multiple different driving situations for

himself and others. He instructed Smith to carpool with his decking crew, instructed other

employees to pick him up from jail, and arranged for an unlicensed employee’s (Reid’s)

transportation to work.




                                              25
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 26 of 38



       Travel time to and from work on a regular work day is not compensable. See Irwin

v. State of Wis., 998 F.2d 1016 (7th Cir. 1993), “[T]he FLSA does not consider travel time

between an employee’s home and work station to be compensable time.”; Reich v. New

York City Transit Auth., 45 F.3d 646, 651 (2nd Cir. 1995) (observing that the Portal to

Portal Act, which amended the FLSA in 1947, sets forth exemptions that “properly protect

employers from responsibility for commuting time and for relatively trivial, non-onerous

aspects of preliminary preparation, maintenance and clean-up.”); 29 C.F.R. §

785.35 (noting that regulations governing the Portal to Portal Act provide that same-day

travel time on a regular workday is not compensable under the FLSA.) The use of a

company-provided vehicle does not, alone, make an ordinary commute compensable,

provided that “the use of such vehicle for travel is within the normal commuting area for

the employer’s business or the establishment and the use of the employer’s vehicle is

subject to an agreement on the part of the employer and the employee or representative as

such employee.” WHD Opinion Letter, FLSA2018-18, 2018 WL 2348797, at *4 (Apr. 12,

2018) (citing 29 U.S.C. § 254(a)). Job sites that are half an hour to two (2) hours from the

employer’s office do not make commute time compensable either if those sites are within

“the normal commuting area for the employer’s business.” Id. (finding that employer’s

technicians’ drives from home to office that take one (1) hour or more not compensable).

       There is no evidence of a companywide policy to unlawfully deprive employees of

compensable drive time under the FLSA.




                                            26
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 27 of 38



              c.        Plaintiff Is Not Similarly Situated To Other Employees.

       “Factors relevant to the FLSA certification question include any disparate factual

and employment settings of the individual plaintiffs, the various individualized defenses

available to the defendant, and fairness and procedural considerations.” Dekeyser v.

Thyssenkrupp Waupaca, Inc., 314 F.R.D. 449, 456 (E.D. Wis. 2016). Morgan is seeking

to establish a class of all former and present Crush City Construction technicians and

foremen. However, Morgan is dissimilar from the putative plaintiffs in several respects.

Therefore, this case is inappropriate for treatment as a collective action.

       While Plaintiff makes much of Defendant’s use of dispatch and GPS records, no

piece of data will ever be able to tell the Court whether a technician, for example, was

driving the company vehicle, riding in the company vehicle, or driving his own vehicle.

(Larson Dep. 106:1–18).        Consequently, to determine whether Plaintiffs are owed

compensation for any alleged unpaid drive time, there would be nothing to substitute for

day-to-day, case-by-case inquiries for the individual putative class members. Additionally,

“each employee’s own subjective interpretation of his supervisor’s directive would require

an individualized, rather than common, approach.” See Hadley v. Journal Broad. Grp.,

Inc., No. 11-c-147, 2012 WL 523752, at *4 (E.D. Wis. Feb. 16, 2012).

                   i.   Each Department Had Different Work Assignments and
                        Schedules.

       Crush City’s construction departments have significantly different work duties and

each department has its own supervisor that is responsible for explaining the drive time

policy and for approving employee time sheets. Decking, Siding, Roofing, Gutters, and



                                             27
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 28 of 38



Windows and Doors entail vastly different projects, with different locations and

completion times. Additionally, within each department there are sub departments that

again have different job duties.      Morgan stated that even for the Siding Tear-Off

Department, “There’s not a typical workday.” (Morgan Dep. 32:3–7). He confirmed that

this was true for all Crush City employees. (Morgan Dep. 32:8–11). Some departments,

like Windows and Doors, had to transport materials to the job site more frequently than

others. The departmental meetings were held at different times, and different information

was given at each meeting. The proposed class members encompassing every construction

department are not similarly situated.

               ii.   Driving Arrangements Varied from Technician to Technician.

       Within each crew within the various departments, there are different arrangements

regarding company vehicles. There is no evidence that the putative class members are

similarly situated regarding their drive time claims.

       The driving arrangements of Morgan’s siding tear-off crew varied immensely.

Morgan chose to meet his crew at the shop, but the testimony is that it was not typical for

every crew to meet at the shop. (Larson Dep. 80:19–21). Smith did not have his own

personal vehicle, so Morgan arranged for Smith to meet his foremen at the shop.

Additionally, Smith was under age twenty-one while working for Crush City. Because of

his age, he was only supposed to drive company vehicles in emergencies. (Smith Dep.

99:24–100:3). Smith testified his crew members often did not want to drive, so Smith

ended up driving, even though he knew he was not supposed to. (Smith Dep. 100:3–25).

Smith did not address this issue with his manager. (Id.) The crew just decided amongst


                                             28
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 29 of 38



themselves who would drive each day. (Smith Dep. 39:15–16). This is not evidence of a

companywide policy, and it appears driving arrangements changed daily. Similarly,

Pressley was not approved through Crush City’s insurance, so he should not have any

claims based solely upon driving a company vehicle from home to the jobsite, and Pressley

testified he was aware he was allowed to just drive his personal vehicle to the job sites.

               iii.   Morgan’s Commuting Experience is Unique, and he is
                      Unqualified to Represent a Class.

       Morgan’s experience with transportation while working for Crush City is

remarkable in the fact that he claims time driving his own son, and time spent commuting

to work from jail, as unpaid travel time. Morgan is not similarly situated to the putative

class members with regard to his uncompensated drive time claims.

               iv.    Morgan’s Handful of Bonus Payments are not Enough to Create
                      a Class.

       Morgan’s attorney claims that Morgan is entitled to additional overtime payments

because of two bonuses he claims would have increased his regular rate of pay for overtime

purposes. When asked about this claim in his deposition, Morgan did not think it was part

of the lawsuit. (Morgan Dep. 157:1–3).

       Plaintiff received three nondiscretionary performance bonus payments during his

entire time with Crush City. It appears he may claim to have not received proper over-time

compensation for two of those three bonuses over the approximate 16 months he was

employed there. There is no evidence or argument that any other Crush City Technician

is eligible for additional overtime payments because of nondiscretionary bonuses. The

testimony revealed that the bonuses for each department differed. Morgan testified he got


                                             29
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 30 of 38



bonuses for tearing of “so many thousands of dollars” before he hit a bonus. (Morgan Dep.

156:21–25). Since there were only four people in the Siding tear off crew at a time, this

bonus system does not apply across the proposed class. Additionally, there is no evidence

that other departments regularly worked overtime and received overtime payments.

Morgan’s counsel’s unsupported belief that other technicians in other departments

regularly received bonuses during time periods when they worked in excess of 40 hours

per week and for which they are now entitled to additional overtime compensation is not

sufficient to show that Morgan is similarly situated to other putative class members. Adair,

No. 08-C-280, 2008 WL 4224360, at *9; see also Mares v. Caesars Entm’t, Inc., No. 4:06-

cv-0060-JDT-WGH, 2007 WL 118877, at *3 (S.D. Ind. Jan. 10, 2007) (finding that

plaintiff did not carry the burden of showing that plaintiff was similarly situated to other

putative class members when plaintiff’s belief that similar policies and practices applied to

other employees was based on mere conversations with others). Morgan’s one-off bonus

payments are not enough evidence to create a class. He is not similarly situated to the

putative class.

       4. Certification will not Facilitate Judicial Economy.

       At   all   times,   the   touchstone   for   conditional    certification   is   judicial

efficiency. See Hoffmann-La Roche, 493 U.S. at 170–71.            District Courts have wide

discretion in determining whether to authorize notice, and in exercising this discretion, the

Court should consider that the opt-in mechanism established by the Portal-to-Portal Act

was meant to limit employees’ ability to proceed collectively. Id. at 173 (the 1947 FLSA

amendments were enacted to “free[ ] employers of the burden of representative actions”).


                                              30
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 31 of 38



Thus, the fundamental inquiry is whether judicial economy would be promoted by

certifying a class.

       Here, the nature of Plaintiff’s drive time and bonus claims and what each putative

class member would need to prove at trial would render a collective action

judicially inefficient. See Xavier v. Belfour USA Grp., Inc., 585 F. Supp. 2d 873, 877 (E.D.

La. 2008) (“Courts require some identifiable facts or legal nexus that binds the claims so

that hearing the cases together promotes judicial efficiency.”); Andersen v. Wells Fargo

Fin., Inc., No. 4:11-cv-00085, 2012 WL 12871958, at *19 (S.D. Iowa Feb. 6, 2012) (court

is “required” to determine whether a collective action would result in an unmanageable

trial). The Court would have to consider, for each technician, for each workweek, what that

technician did before and after they were at the job site, and for how long such “work” was

performed so as to determine whether it would push that individual’s hours to over 40 for

the week (and by how much). See 29 U.S.C. § 207(a)(1)-(2); see generally England v. New

Century Fin. Corp., 370 F. Supp. 2d 504, 511 (M.D. La. 2005) (assessing damages would

“require a case-by-case inquiry, thereby rendering it impossible to try this case as a

collective class”). Matters of proof become even more difficult when alleged off-the-clock

work takes place out in the field away from supervisors. Further, even if off-the-clock work

were found to have taken place, and there is a basis for employer liability, time spent on

the activities at issue might be administratively burdensome to record and de minimis.

       Testing the credibility of each technician also will be crucial. See Goldberg v. Kelly,

397 U.S. 254, 269 (1970) (“[D]ue process requires an opportunity to confront and cross-

examine adverse witnesses.”). Proceedings thus far already have revealed that credibility


                                             31
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 32 of 38



issues will loom large. Morgan contradicts his own testimony multiple times. Smith and

Pressley both testified in their depositions that their sworn declarations contained

significant errors. A class action could not sufficiently account for these credibility

considerations.

       In sum, this case is not one in which it would promote judicial economy to resolve

the potential plaintiffs’ claims in one proceeding. Rather, “it would be a waste of the

Court’s and the litigants’ time and resources to notify a large and diverse class only to later

determine that the matter should not proceed as a collective action because the class

members are not similarly situated.” Adair, 2008 WL 4224360, at *4 (citations and

quotations omitted) (also explaining the Seventh Circuit’s observation that discovery

following conditional certification may impose a “tremendous financial burden to the

employer”) (citations omitted); Hadley, 2012 WL 523752, at *4 (“[T]o the extent the

allegation is that the company had a policy requiring employees to work without pay, the

allegations are so individualized that there would not likely be any common answers

achieved through collective litigation.”) (emphasis in original).

B.     NUMBER OF PLAINTIFFS / OPT-INS IS INSUFFICIENT.

       Even if Plaintiff is able to meet his colorable basis burden, he still must provide

evidence that other similarly situated employees want to opt-in. See Pecor v. N. Point

EDC, Inc., No. 16-C-1263, 2017 WL 3723600, at *3 (E.D. Wis. June 9, 2017) (“this Court

agrees with those courts that require evidence that other similarly-situated individuals

desire to opt into the litigation.”). Without evidence that others want to opt-in, conditional

certification has no purpose and must be denied. Id. While there is no magic number as


                                              32
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 33 of 38



to what constitutes necessary “interest” in the claim, one named plaintiff is insufficient.

Evidence that numerous potential plaintiffs made no effort to join the lawsuit when

informed about it counsels against certification. Hadley, 2012 WL 523752, at *5 (citing

Dybach v. Fla. Dep’t of Corrs., 942 F.2d 1562, 1567 (11th Cir. 1991). To date, there is

one named plaintiff and really nothing more. Morgan has spoken to other current or past

Crush City technicians, including: Cody Lee, Devon Hoyt, Michael Funk, Mitchell Larson,

Zach Iverson, Reid Filiatreux, Benjamin West, Duane Payne, Kevin Wedlund, Ben West,

TJ Klund, and no one else wants to join. (Morgan Dep.142:25 –146:12). Additionally,

both individuals for whom a consent to opt in was filed, testified in their depositions that

they want no part in this lawsuit and do not want to sue Crush City. (Pressley Dep. 19:21–

22; Smith Dep. 91:7–12). Pressley testified that he was only paid using number of hours

worked, so he is not even a potential collective member for the bonus compensation

collective. (Pressley Dep. 22:19–24).

C.     JUDICIAL NOTICE SHOULD BE DENIED OR IN THE ALTERNATIVE –
       LIMITED IN SCOPE AND CLARIFIED.

       29 U.S.C. § 216(b) permits courts, where appropriate, to prescribe the terms and

conditions of communication from named plaintiffs to potential putative class members by

facilitating notice of the collective action. Ehmann v. Pierce Mfg., Inc., No. 16–C–247,

2016 WL 5957275, at *4 (E.D. Wis. Oct. 13, 2016) (citing Hoffmann-La Roche, 493 U.S.

at 172). Judicial notice “serves the legitimate goal of avoiding a multiplicity of duplicative

suits and setting cutoff dates to expedite disposition of the action.” Hoffmann-La Roche,

493 U.S. at 172.



                                             33
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 34 of 38



       Judicial notice is not automatic. Ehmann, 2016 WL 5957275, at *4. This notice is

“distinguishable in form and function from the solicitation of claims. . . . Courts must be

scrupulous to respect judicial neutrality . . . [and] take care to avoid even the appearance

of judicial endorsement of the merits of the action.” Hoffmann-La Roche, 493 U.S. at 174.

       Accordingly, Plaintiff cannot show why judicial notice will do anything but attempt

to stir up litigation and complicate what should be a straight-forward single plaintiff FLSA

travel time case.

       1. In the Alternative, the Scope of the Proposed Notice Should Be Limited.

       Alternatively, if conditional certification and judicial notice is granted, Defendant

objects to the proposed notice [ECF 20-1] and asks that it be modified to make it timely,

accurate and informative. See Kelly, 256 F.R.D. at 631–632. Defendant respectfully

requests the following modifications to Plaintiff’s proposed notice.

              a.     The Notice Should Be Narrowed.

       The putative class should be narrowed to only siding technicians, and the dates

should be narrowed to only Morgan’s dates of employment with Defendant. There is no

evidence that any of the alleged unlawful practices occurred outside of Morgan’s

employment dates or outside of the Siding department.

       As stated above, Crush City’s drive time policy is not unlawful. It appears that

Morgan and those working under him simply did not understand the policy and possibly

did not record drive time when they could have. Morgan testified he was told not to record

drive time by one Siding supervisor, Ben Miller, and his failure to record drive time was

based upon that supervisor, and discussions in annual Siding department meetings, and not


                                            34
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 35 of 38



the written policy applicable to all Crush City employees. (Morgan Dep. 102:21–103:7).

Miller was the one who mentioned that Morgan could pick up Reid while Morgan was in

jail. (Morgan Dep. 38:14–39:2). Crush City did not require carpooling from the shop or

picking up employees from ride share locations. (Larson Dep. 79:1–5). Additionally,

Morgan was the one who informed Pressley and Smith that they could not record drive

time while riding. There is no evidence this misunderstanding or misinterpretation of the

written drive time policy occurred outside of Morgan’s crew. The notice should be

narrowed to only Siding department technicians.

      The notice should also be narrowed to only include Morgan’s dates of work with

Crush City because there is no evidence this practice occurred outside of Morgan’s crews,

and because Morgan does not have standing to represent collective members outside of his

experience. See Maddison v. Comfort Sys. USA (Syracuse), Inc., No. 517-CV-0359

LEKATB, 2018 WL 679477, at *8 (N.D.N.Y. Feb. 1, 2018) (Limiting FLSA certification

notice to time frame Plaintiff was employed by Defendant (“Plaintiff cannot claim to have

been injured by any underpayment made by Defendant to its employees before or after his

dates of employment.”))

      Morgan started working at Crush City on May 15, 2017. (Morgan Dep. 74:11).

Morgan left employment with Crush City on September 28, 2018. (Morgan Dep. 140:7–

8). Accordingly, the collective must be limited to May 15, 2017-September 28, 2018.

      In the alternative, the notice must be revised to remove the language, “within the

three (3) years prior to this action’s filing.” The notice should only extend

back three years prior to the date of the notice, rather than to the date of filing of the


                                           35
      Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 36 of 38



Complaint.    Based on the statute of limitations, courts have recognized that class

certification is appropriately limited to workers employed by the defendant up to three

years before notice is approved by the court. See Campeau v. NeuroScience, Inc., 86

F.Supp.3d 912, 918–919 (W.D. Wis. Jan 15, 2015); Kelly, 256 F.R.D. at 633 (certifying

class three years before the date of the notice).

              b.     The Notice is Inaccurate.

       The proposed notice is contains typographical errors which should be corrected

prior to the Court’s signature. For example, the notice states that it has been authorized by

the Eastern District of Wisconsin, and discusses “Defendants” when there is only a single

Defendant.

              c.     The Notice should be on Plaintiff’s Counsel’s letterhead, and the
                     Case Caption Should Be Removed.

       In examining and approving any proposed notice, the Court must be careful to avoid

the appearance of “judicial sponsorship” or a “judicial imprimatur.” Hoffmann-La Roche,

493 U.S. at 174; see also Woods v. N.Y. Life Ins. Co., 686 F.2d 578, 581 (7th Cir. 1982).

Because of this, the Court should order that the case caption be removed from the notice

and that the notice instead be placed on Plaintiff’s attorneys’ letterhead. See Alexander v.

Caraustar Indus., No. 11-c-1007, 2011 WL 2550830, at *8 (N.D. Ill. June 27, 2011); and

Heuberger v. Smith, No. 3:16-CV-386-JD-JEM, 2017 WL 3923271, at *7 (N.D. Ind. Sept.

7, 2017) (ordering same).




                                              36
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 37 of 38



              d.     The Notice Should be Mailed, and Not Posted at Crush City’s
                     Work Locations.

       The Court should not order Crush City to post the notice in its offices, as, absent

evidence    that    the     mailing    of notices is   ineffective,    such    a       method

of notice is unnecessary and overly intrusive. Howard v. Securitas Sec. Servs., USA Inc.,

No. 08-C-2746, 2009 WL 140126, at *9 (N.D. Ill. Jan. 20, 2009). If Plaintiff cannot

demonstrate why posting is necessary, the Court should deny Plaintiff’s request to order

Defendant to post the notice. See Heuberger, 2017 WL 3923271, at *7; Ehmann, 2016

WL 5957275, at *5. Plaintiff has not shown why it is necessary to post notice, and only

relies on cases from outside this circuit to support the request. (Pl’s Mem. at 28, fn 29).

Accordingly, Plaintiff’s request to post notice at Crush City’s office should be denied.

              e.     The Notice is Misleading.

                     i.     Effect of Joining or Not Joining This Action.

       The proposed notice should also state that by opting-in, the individual may be held

liable for Defendant’s attorneys’ fees and costs of the action. See 29 U.S.C. § 216(b). This

paragraph should be amended to clarify, “if there is no recovery by Plaintiff, you may be

liable to Defendant for the costs of the action pursuant to Federal Rule of Civil Procedure

54 and 28 U.S.C. § 1920.”

       The proposed notice should also inform putative class members that they may be

required to participate. The first sentence of the second paragraph should be amended to

read, “If you join this action, you may be required to provide information or otherwise

participate in it by providing in-person sworn testimony at a deposition and trial.”



                                            37
     Case: 3:19-cv-00027-wmc Document #: 34 Filed: 08/05/19 Page 38 of 38



                                IV.     CONCLUSION

      Based upon the foregoing, the Court should deny the Motion in its entirety.


Dated: August 5, 2019                 s/Martin D. Kappenman
                                      Thomas R. Revnew (#1023265)
                                      Martin D. Kappenman (MN #320596) Pro Hac Vice
                                      SEATON, PETERS & REVNEW, P.A.
                                      7300 Metro Boulevard, Suite 500
                                      Minneapolis, MN 55439
                                      Telephone: (952) 896-1700
                                      Facsimile: (952)896-1704
                                      trevnew@seatonlaw.com
                                      mkappenman@seatonlaw.com

                                      ATTORNEYS FOR DEFENDANT, CRUSH CITY
                                      CONSTRUCTION, LLC




                                           38
